Examiner’s Comments
Instant office action is in response to communication filed 8/29/2019.
Claims 1-8 and 10-16 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “acquiring customer information, the customer information including an item order number and a telephone number; selecting a random salt corresponding to a current date from a pre-generated random salt list, the random salt list used for storing dates and random salts; encrypting the item order number and the random salt corresponding to the current date using an irreversible encryption algorithm to generate a first ciphertext; generating a numeric second ciphertext based on the first ciphertext; and processing the telephone number using the second ciphertext to generate a first encrypted telephone number.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record D1 (Xin Hong, CN 103802528 Art furnished in IDS dated 8/29/2019) teaches “D1 is considered to be the closest prior art. D1 discloses a confidential express waybill and a usage method therefor, wherein (see claims 1-9) the confidential express waybill comprises a writing layer and a duplicate layer; the writing layer is divided into a confidential region and a non-confidential region; the area of the duplicate layer is consistent with the area of the non-confidential region of the writing layer; the confidential region of the writing layer is a region for having the following one or more pieces of information written thereon: the shipper's real name, the shipper's phone number, and the postcode of shipper's 
Another art of record Hunt et al. (US 8,204,213) teaches “A similarity measure system selects a first value and a first context related to the first value, divides the first value into a first set of substrings in an order preserving way, and processes each of these substrings through an obfuscation function to produce a first set of obfuscated substrings. The system selects a second value and a second context related to the second value, and processes the second value to produce a second set of obfuscated substrings. The system calculates a context similarity measure for the first context and the second context. The system determines a value similarity measure from the first and second set of order preserved obfuscated substrings. The system determines a closeness degree between the first value and the second value and a closeness degree based on the context similarity measure.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492